Name: Commission Implementing Regulation (EU) NoÃ 300/2013 of 27Ã March 2013 amending Regulation (EU) NoÃ 605/2010 laying down animal and public health and veterinary certification conditions for the introduction into the European Union of raw milk and dairy products intended for human consumption Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  Asia and Oceania;  trade;  agricultural policy
 Date Published: nan

 28.3.2013 EN Official Journal of the European Union L 90/71 COMMISSION IMPLEMENTING REGULATION (EU) No 300/2013 of 27 March 2013 amending Regulation (EU) No 605/2010 laying down animal and public health and veterinary certification conditions for the introduction into the European Union of raw milk and dairy products intended for human consumption (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point (1) and point (4) of Article 8 and Article 9(4) thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular Article 11(1) thereof, Whereas: (1) Commission Regulation (EU) No 605/2010 (3) lays down the public and animal health conditions and certification requirements for the introduction into the Union of consignments of raw milk and dairy products and the list of third countries from which the introduction into the Union of such consignments is authorised. (2) Annex I to Regulation (EU) No 605/2010 sets out a list of third countries or parts thereof authorised for the introduction into the Union of consignments of raw milk and dairy products and indicates the type of heat treatment required for such commodities. Article 4 of Regulation (EU) No 605/2010 provides that Member States are to authorise the importation of consignments of dairy products derived from raw milk of cows, ewes, goats or buffaloes from the third countries or parts thereof at risk of foot-and-mouth disease, which are listed in column C of Annex I to that Regulation, provided that such dairy products have undergone, or been produced from raw milk which has undergone, a heat treatment as referred to in that Article. (3) The risk arising from imports into the Union of dairy products produced from raw milk of camels of the species Camelus dromedarius (dromedary camels) from third countries or parts thereof at risk of foot-and-mouth disease listed in column C of Annex I to Regulation (EU) No 605/2010 is not greater than from imports of dairy products derived from raw milk of cows, ewes, goats or buffaloes, provided that such dairy products have undergone, or been produced from raw milk which has undergone, the heat treatments referred to in Article 4 of that Regulation. Accordingly, that Article should be amended to cover dairy products derived from raw milk of that species. (4) In addition, the Emirate of Dubai of the United Arab Emirates, which is a third country not listed by the World Organisation for Animal Health as being free of foot-and-mouth disease, has expressed an interest in exporting to the Union dairy products produced from raw milk derived from dromedary camels after physical or chemical treatment in accordance with Article 4 of Regulation (EU) No 605/2010 and has submitted information in accordance with Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (4). (5) The Commission inspection service audited with satisfactory results the animal and public health controls on the production of milk derived from dromedary camels in the Emirate of Dubai. In addition, the recommendations of the Commission inspection service were adequately addressed by the Emirate of Dubai. (6) Based on that information, it can be concluded that the Emirate of Dubai can provide the necessary guarantees to ensure that dairy products produced in the Emirate of Dubai from raw milk of dromedary camels are in conformity with the applicable animal and public health requirements for imports into the Union of dairy products from third countries or parts thereof at risk of foot-and-mouth disease listed in column C of Annex I to Regulation (EU) No 605/2010. (7) In order to authorise imports into the Union of dairy products produced from dromedary camel milk from certain parts of the territory of the United Arab Emirates, the Emirate of Dubai should be added to the list of third countries or parts thereof referred to in Annex I to Regulation (EU) No 605/2010, with an indication that the authorisation provided for in Column C of that list applies only to dairy products produced from milk of that species. (8) The model of health certificate Milk-HTC in Part 2 of Annex II to Regulation (EU) No 605/2010 should be amended in order to include a reference to dairy products produced from milk of dromedary camels. (9) Certain dairy products covered by Regulation (EU) No 605/2010 do not fall within the commodity codes (HS codes) referred to in the model health certificates for dairy products. In order to allow a more precise identification of those commodities in the model health certificates, it is necessary to add the missing HS codes 15.17 (margarine) and 28.35 (phosphates) in the respective models of the health certificates Milk-HTB, Milk-HTC and Milk-T/S in Annex II to that Regulation. (10) Regulation (EU) No 605/2010 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 605/2010 is amended as follows: (1) in Article 4(1), the introductory phrase is replaced by the following: Member States shall authorise the importation of consignments of dairy products derived from raw milk of cows, ewes, goats, buffaloes or, where specifically authorised in Annex I, from camels of the species Camelus dromedarius from the third countries or parts thereof at risk of foot-and-mouth disease listed in column C of Annex I, provided that such dairy products have undergone, or been produced from raw milk which has undergone, a heat treatment involving:; (2) Annexes I and II are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 206. (3) OJ L 175, 10.7.2010, p. 1. (4) OJ L 165, 30.4.2004, p. 1. ANNEX The Annexes to Regulation (EU) No 605/2010 are amended as follows: (1) Annex I is amended as follows: (a) the following entry is inserted after the entry for Andorra in the table set out in that Annex: AE The Emirate of Dubai of the United Arab Emirates (1) 0 0 + (2) (b) the following footnotes are added to the table set out in that Annex: (1) Only dairy products produced from milk of camels of the species Camelus dromedarius. (2) Dairy products produced from milk of camels of the species Camelus dromedarius are authorised.; (2) in Annex II, Part 2 is amended as follows: (a) in Model Milk-HTB, in the Notes, in Part I, Box reference I.19 is replaced by the following:  Box reference I.19: Use the appropriate Harmonised System (HS) code under the following headings: 04.01; 04.02; 04.03; 04.04; 04.05; 04.06; 15.17; 17.02; 21.05; 22.02; 28.35; 35.01; 35.02 or 35.04.; (b) the Model Milk-HTC is replaced by the following: Model Milk-HTC Health certificate for dairy products for human consumption from third countries or parts thereof authorised in column C of Annex I to Regulation (EU) No 605/2010 intended for importation into the European Union (c) in Model Milk-T/S, in the Notes, in Part I, Box reference I.19 is replaced by the following:  Box reference I.19: use the appropriate Harmonised System (HS) code under the following headings: 04.01; 04.02; 04.03; 04.04; 04.05; 04.06; 15.17; 17.02; 19.01; 21.05; 21.06; 22.02; 28.35; 35.01; 35.02 or 35.04..